TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 25, 2018



                                      NO. 03-17-00033-CR


                                 Ex parte John Phillip Devine III


          APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
     AFFIRMED ON MOTION FOR REHEARING—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order entered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

order. Therefore, the Court affirms the district court’s order. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.